*912Opinión disidente emitida por la
Jueza Presidenta Oronoz Rodríguez.
Digamos que el Manual de Empleados de una compañía prohíbe utilizar gorras durante la semana. En cambio, du-rante los fines de semana la prohibición se limita a gorras de contenido político. El sábado Juanita Román utilizó una gorra de su equipo favorito de béisbol. Su patrono la disci-plinó porque el Manual también prohíbe “cualquier con-ducta impropia”. Juanita, en cambio, planteó que la prohi-bición específica de las gorras da a entender que las gorras deportivas están permitidas los fines de semana y que re-sulta injusto utilizar el criterio general de cualquier con-ducta impropia para disciplinarla.
El relato anterior ilustra de manera sencilla lo que ocu-rre en este caso. La opinión per curiam que emite el Tribunal no cita su texto, pero el Canon 16 del Código de Etica Profesional, 4 LPRA Ap. IX, regula la conducta en contro-versia: las comunicaciones de los abogados con los miem-bros del Jurado. Ahora bien, como no se imputó ese canon, una Mayoría de este Tribunal utiliza el criterio general de “apariencia de conducta impropia” para disciplinar una conducta que, curiosamente, el canon que regula las rela-ciones entre los abogados y los miembros del Jurado no prohíbe. No estoy conforme con utilizar el Canon 38 del Código de Ética Profesional, 4 LPRA Ap. IX, para extender el alcance de los cánones que regulan en detalle una conducta; por eso disiento enérgicamente del curso mayoritario.
En primer lugar, conviene reiterar que en este caso no se probó que el Ledo. Rafael Bermúdez Meléndez y la Sra. Exerly J. Olmeda Berrios, miembro del Jurado, se comuni-caran o tuvieran una relación durante el juicio, que co-menzó en abril de 2013 y concluyó el 18 de septiembre de 2013, con el veredicto del Jurado. Además, cabe mencionar *913que la Oficina del Procurador General y el licenciado Ber-múdez Meléndez estipularon que ese día, el 18 de septiem-bre de 2013, el tribunal aceptó el veredicto y las partes no desearon comprobarlo, de modo que el juez procedió a ex-cusar al Jurado del proceso. Por otro lado, no se presentó prueba alguna de que después del veredicto el licenciado Bermúdez Meléndez y la señora Olmeda Berrios dialoga-ran de materias relacionadas con el caso. Solo se probó que después del veredicto tuvieron una relación personal.
A partir de lo anterior, la Oficina de la entonces Procu-radora General recomendó archivar la queja, pues no en-contró violaciones a los Cánones 16, 35 y 38 del Código de Ética Profesional, 4 LPRA Ap. IX. No obstante, conforme a sus facultades, este Tribunal le ordenó a la Procuradora General que presentara la querella correspondiente. Consecuentemente, la Procuradora General presentó el siguiente cargo:
El licenciado Bermúdez Meléndez infringió los preceptos del Canon 38 de Ética Profesional, el cual establece el deber del abogado de exaltar el honor y la dignidad de la profesión, aun-que el así hacerlo conlleve sacrificios personales y de evitar hasta la apariencia de conducta impropia, al tener o mantener una relación personal y comunicaciones con un miembro del jurado de un caso donde él representaba al acusado, en fecha cerca a la deliberación del jurado y el veredicto. Querella, pág. 8.
La opinión mayoritaria reconoce que el Comisionado Especial, quien recomendó archivar la querella, destacó que “[p] resentar una querella amparada en violación a un canon general de excesiva amplitud como es el Canon 38 en vez de ampararse en el Canon 16 que regula específica-mente el contenido de la comunicación entre el abogado y un jurado es cuando menos ‘llamativo’ ”. Informe del Comi-sionado al Honorable Tribunal Supremo, pág. 8. Ahora bien, no discute por qué resulta llamativo ni cita el texto del Canon 16.
*914El Canon 16 del Código de Ética Profesional, el cual no se incluyó en la querella, se titula Conducta en relación con los jurados. En lo pertinente, dispone:
No debe el abogado comunicarse en forma alguna con los jurados acerca de casos en los cuales esté interesado y, ya en la etapa de la celebración del juicio, debe evitar comunicarse pri-vadamente con ellos, aunque sea sobre asuntos extraños al caso excepto con el permiso del tribunal. También debe abste-nerse de hacer sugerencias, al alcance del oído de jurados, dirigidas a la conveniencia o comodidad de éstos. No debe co-municarse con un jurado o con familiares de éste después del juicio sobre materias relacionadas con el caso excepto única-mente para investigar si existe alguna razón legal para im-pugnar el veredicto, y ello con el permiso previo del tribunal. Canon 16 del Código de Ética Profesional, 4 LPRA Ap. IX.
De acuerdo con el canon, vemos que el proceso judicial se divide en tres etapas: (1) previo al juicio no debe comu-nicarse acerca de los casos; (2) durante el juicio debe evitar comunicarse privadamente, aunque sea sobre asuntos ex-traños al caso, y (3) después del veredicto no debe comuni-carse con el jurado o sus familiares sobre materias relacio-nas con el caso, excepto con el permiso del tribunal para investigar si es posible impugnar el veredicto.
Como no se presentaron cargos por el Canon 16, el Tribunal no puede disciplinar al licenciado por este. Véase In re Hoffmann Mouriño, 194 DPR 179, 196 (2015) (Opinión de conformidad del Juez Asociado Señor Martínez Torres) (“lo cierto es que estamos limitados a evaluar los cargos imputados en la querella presentada por la Oficina de la Procuradora General, y de los cuales la letrada tuvo oportunidad de defenderse”). Ahora bien, como este regula la conducta en controversia, resulta necesario examinar si el mismo permite la conducta del licenciado Bermúdez Meléndez.
El licenciado Bermúdez Meléndez y la señora Olmeda Berrios sostuvieron una relación personal, después del veredicto. No se probó si hablaron de materias relacionadas con el caso. Tampoco se demostró que se afectaron los pro-*915cesos judiciales. De hecho, con el veredicto culminó la parti-cipación del Jurado. De este modo, la única conducta impu-tada y probada fue sostener una relación personal con una miembro del Jurado después del veredicto. Por consi-guiente, no se probó con prueba clara, robusta y convincente que el abogado violara el Canon 16, pues después del vere-dicto este solo prohíbe las comunicaciones relacionadas con el caso.
Como no se violó la norma que rige de manera específica y concreta la conducta, resulta llamativo y problemático que el Tribunal se ampare en el criterio de apariencia de conducta impropia del Canon 38 para “ampliar” la prohibi-ción particular del Canon 16. Este criterio impreciso y general no puede ser omnipotente; no puede tener el alcance de modificar unilateralmente el significado de los cánones restantes. El Código de Ética Profesional debe aspirar a cumplir una función importantísima: notificar adecuada-mente a los abogados cuáles conductas se consideran antiéticas. No se logra este propósito si el Canon 38 sim-plemente subsume todos los otros cánones.
No fomento que los abogados se relacionen con los miembros del Jurado después del veredicto, todo lo contrario. Me parece una falta de juicio crasa y lo expre-sado no debe entenderse de otra forma. No obstante, es hora de que tomemos los casos disciplinarios como lo que son, procesos judiciales en los cuales las partes también son acreedoras de derechos constitucionales y jurídicos, donde la arbitrariedad, las inferencias y la falta de rigor no tienen cabida.